The Election Law (Cons. Laws, ch. 17, § 41) intends that recognition of the regularity of a faction or section of a party by a State convention, or, in an appropriate case, by the State committee of such party, shall be conclusive upon the appointing officer or board. It does not expressly or by implication give the same force to a certificate of the chairman of the State committee where neither a State convention nor a State committee has previously determined to accord such recognition. In the absence of conclusive proof that the relator is the duly elected chairman of the general committee, no peremptory order can issue.
The order of the Appellate Division and that of the Special Term should be reversed and the petition dismissed.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Orders reversed, etc. *Page 344